                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                              Debtors.
                                                                  Ref. Docket Nos. 2295, 4107, 4108

                              NOTICE OF FILING OF REVISED
                        PROPOSED SOLICITATION PROCEDURES ORDER

             PLEASE TAKE NOTICE that, on March 2, 2021, the Debtors filed the Debtors’ Motion

for Entry of an Order (I) Approving the Disclosure Statement and the Form and Manner of Notice,

(II) Approving Plan Solicitation and Voting Procedures, (III) Approving Forms of Ballots, (IV)

Approving Form, Manner, and Scope of Confirmation Notices, (V) Establishing Certain Deadlines

in Connection with Approval of the Disclosure Statement and Confirmation of the Plan, and (VI)

Granting Related Relief (D.I. 2295) (the “Solicitation Procedures Motion”).

             PLEASE TAKE FURTHER NOTICE that attached as Exhibit A to the Solicitation

Procedures Motion was a proposed order granting the relief requested in the motion.

             PLEASE TAKE FURTHER NOTICE that, on April 29, 2021, the Debtors filed the

Notice of Revised Solicitation Procedures Order (D.I. 2726), and attached thereto a revised

proposed order (the “Proposed Solicitation Procedures Order”) granting the relief requested in the

Solicitation Procedures Motion.

             PLEASE TAKE FURTHER NOTICE that, contemporaneously herewith, the Debtors

have filed the Proposed Amendments to Second Amended Chapter 11 Plan of Reorganization for


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
Boy Scouts of America and Delaware BSA, LLC [D.I. 4107] (together with its exhibits and

supplements, each as may be modified, amended, or supplemented from time to time, the

“Proposed Amendments to the Second Amended Plan”) and the Proposed Amendments to

Disclosure Statement for the Second Amended Chapter 11 Plan of Reorganization for Boy Scouts

of America and Delaware BSA, LLC [D.I. 4108] (together with all schedules and exhibits thereto,

and as may be modified, amended, or supplemented from time to time, the “Proposed Amendments

to the Disclosure Statement”).

       PLEASE TAKE FURTHER NOTICE that the Debtors have further revised the Proposed

Solicitation Procedures Order (the “Revised Proposed Solicitation Procedures Order”) to reflect

the changes in the Proposed Amendments to the Second Amended Plan and Proposed

Amendments to the Disclosure Statement.

       PLEASE TAKE FURTHER NOTICE that a copy of the Revised Proposed Solicitation

Procedures Order is attached hereto as Exhibit A.

       PLEASE TAKE FURTHER NOTICE that, for the convenience of the Court and all

parties in interest, a redline comparison of the Revised Proposed Solicitation Procedures Order

marked against the Proposed Solicitation Procedures Order is attached hereto as Exhibit B.




                                               2
Dated: May 16, 2021           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                              /s/ Eric W. Moats
                              Derek C. Abbott (No. 3376)
                              Andrew R. Remming (No. 5120)
                              Eric W. Moats (No. 6441)
                              Paige N. Topper (No. 6470)
                              1201 North Market Street, 16th Floor
                              P.O. Box 1347
                              Wilmington, Delaware 19899-1347
                              Telephone: (302) 658-9200
                              Facsimile: (302) 425-4664
                              Email: dabbott@morrisnichols.com
                                       aremming@morrisnichols.com
                                       emoats@morrisnichols.com
                                       ptopper@morrisnichols.com

                              – and –

                              WHITE & CASE LLP
                              Jessica C. Lauria (admitted pro hac vice)
                              1221 Avenue of the Americas
                              New York, New York 10020
                              Telephone: (212) 819-8200
                              Email: jessica.lauria@whitecase.com

                              – and –

                              WHITE & CASE LLP
                              Michael C. Andolina (admitted pro hac vice)
                              Matthew E. Linder (admitted pro hac vice)
                              Laura E. Baccash (admitted pro hac vice)
                              Blair M. Warner (admitted pro hac vice)
                              111 South Wacker Drive
                              Chicago, Illinois 60606
                              Telephone: (312) 881-5400
                              Email: mandolina@whitecase.com
                                     mlinder@whitecase.com
                                     laura.baccash@whitecase.com
                                     blair.warner@whitecase.com

                              ATTORNEYS FOR THE DEBTORS AND DEBTORS
                              IN POSSESSION




                                3
